Col IRT,OF APPEALS FOR THE
                            FIRST DI ’;TRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER


Appellate case name:      Jong W. Kim and Susan Kim v. Jin Ahn

Appellate case number:    01-11-00231-CV

Trial court case number: 0636177

Trial court:              80th District Court of Harris County

        Jin Ahn’s motion for rehearing is denied.


        It is so ORDERED.

Judge’s signature:/s/Rebeca Huddle
                 V1 Acting individually      [] Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.


Date: January_ 11,2013